Citation Nr: 0000093	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in April 1998, and the RO issued a statement of 
the case in May 1998.  The veteran submitted a substantive 
appeal in June 1998.

In May 1999, the veteran withdrew his request for a hearing 
and submitted additional evidence directly to the Board.  The 
veteran waived initial consideration of the evidence by the 
RO.


FINDING OF FACT

The veteran has submitted competent evidence tending to show 
the occurrence of stressors in service, current disability 
due to PTSD, and a link between the PTSD and the in-service 
stressors.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

In this case, documents received from the Social Security 
Administration (SSA) show that the veteran was awarded 
disability benefits by an Attorney Advisor in February 1998.  
The findings in the SSA Attorney Advisor decision note that 
the veteran has PTSD.  Likewise, a diagnosis of PTSD "by 
history" was noted in a VA examination report in April 1997.  
For purposes of well-groundedness, this evidence tends to 
show current disability due to PTSD.

Statements of the veteran are to the effect that he was 
stationed at Long Binh in Vietnam, and that he worked at an 
ammunition depot.  The veteran's DD Form 214 indicates that 
his military occupational specialty (MOS) was that of an 
ammunition storage specialist.  A review of the record shows 
that the claimed inservice stressors reported by the veteran 
include explosions and fire fights at the Long Binh 
Ammunition Supply Depot.  The additional evidence submitted 
by the veteran in May 1999, consisting of an Inspector 
General report that lists dates of explosions at the Long 
Binh Ammunition Supply Depot during the period of the 
veteran's active duty, is sufficient corroborating evidence 
as to the inservice occurrence.

Lastly, at the VA examination in April 1997, the veteran 
reported his experiences in Vietnam, and the examiner noted a 
diagnosis of PTSD by history from the veteran.  The SSA 
decision by the Attorney Advisor included references to 
medical evaluations where the veteran again reported his 
Vietnam experiences, which implicitly supported a finding 
that the veteran has PTSD.  For purposes of well-
groundedness, the evidence of record is presumed true and 
tends to show a causal nexus.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
PTSD.  As such, the claim is well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.






REMAND

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry; rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
his claim. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).

The Board notes that the veteran underwent a VA examination 
in April 1997, and that the examiner noted a diagnosis of 
PTSD by history from the veteran.  No opinion was included as 
to the etiology and/or current severity of the veteran's PTSD 
symptoms.  Where the medical record is insufficient and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet. App. 127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, another VA examination to access the 
nature and severity of the veteran's condition, and to obtain 
a nexus opinion as to the claimed inservice stressors must be 
obtained.

Moreover, reports of medical evaluations of the veteran that 
were noted by SSA to support a finding of PTSD have not been 
obtained, and they should be.  The United States Court of 
Appeals for Veterans Claims has held that when the VA is put 
on notice of the existence of relevant SSA records, the VA 
must seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records used as a basis to award 
disability benefits to the veteran.

3.  Then the RO should schedule the 
veteran for a VA PTSD examination.  The 
examiner should state whether the veteran 
meets the diagnostic criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and if so, 
the examiner should specify which in-
service stressor or stressors support the 
diagnosis.  The examiner should support 
all opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  After the above development, the RO 
should determine whether there is 
credible supporting evidence that the 
specific stressor or stressors supporting 
the diagnosis of PTSD actually occurred.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (i.e., 
whether the veteran is a "combat" 
veteran) and 38 C.F.R. § 3.304(f) (1999).  

5.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

